Citation Nr: 1605264	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for porphyria with psychophysiological gastrointestinal reaction.

2.  Entitlement to an evaluation in excess of 10 percent for porphyria with psychophysiological gastrointestinal reaction.

3.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder, NOS, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

4.  Entitlement to service connection for hepatitis C, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

5.  Entitlement to service connection for a liver disability, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

6.  Entitlement to service connection for seizures with tremors, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

7.  Entitlement to service connection for neuritis, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

8.  Entitlement to service connection for a left shoulder disability, to include as secondary to seizures with tremors.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO). 

In a December 4, 2015 decision, the Board adjudicated the Veteran's claims.  The Board was subsequently informed that the Veteran died on November [redacted], 2015.  Therefore, the December 4, 2015 Board decision is being vacated herein. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depression, has been recharacterized as service connection for an acquired psychiatric disability, to include depression.


FINDINGS OF FACT

The Veteran died on November [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died on November [redacted], 2015, which was prior to the Board's decision on December 4, 2015.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The December 4, 2015 Board decision is vacated, and the appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


